Citation Nr: 1829128	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  15-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2003 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 18, 2003 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran has active military service in the United States Navy from June 1981 to May 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By that rating action, the RO granted service connection for PTSD and awarded entitlement to a TDIU rating, effective March 18, 2003.  

Historically, in an August 2005 decision, the Board denied service connection for PTSD and entitlement to TDIU.  The Veteran was notified of that decision and he appealed to the United States Court of Appeals for Veterans Claims.  In a July 2006 Joint Motion for Remand, the parties asked the Court to vacate the Board's August 2005 decision and remand the claim to the Board for additional development.  The Court subsequently adopted the Joint Motion and issued an Order. 

In September 2007, and more recently in December 2017, the Board remanded the appeal for additional development.  In its December 2017 remand directives, the Board requested that the RO obtain outstanding VA treatment records.  The Board also referred consideration of entitlement to a TDIU rating on an extraschedular basis to the Director of Compensation Service. The requested development has been accomplished and the appeal has returned for further appellate consideration.

Finally, the Board notes that in March 2018, the Veteran appointed Disabled American Veterans (DAV) as his authorized representative.  DAV has not submitted an informal hearing presentation (IHP) in support of the current appeal.  The Board notes there is no harm in proceeding with its appellate review of the appeal, however, because DAV indicated on a March 2018 30-Day Waiver form that it did not have any additional argument to submit in response to the most recent Supplemental Statement of the Case, and requested that the appeal be immediately forwarded to the Board for appellate consideration.  Thus, the Board will proceed with its appellate review of the claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's informal claim for service connection for PTSD was received by VA on March 12, 2003; no prior claim was received by the RO.

2.  The grant of service connection for PTSD was based, in part, on a VA examiner's opinion that the Veteran's diagnosed PTSD was related to his fear of hostile military/terrorist activity aboard the USS NIAGARA FALLS. 

3.  Prior to March 12, 2003, the Veteran's service-connected knee disabilities prevented gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 12, 2003, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015), 3.400 (2017). 

2.  The criteria for a TDIU rating on an extraschedular basis have been met for the period to March 12, 2003.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.3 4.16(b), 4.18, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that there has been compliance with the December 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II. Merits Analysis

The Veteran seeks effective dates earlier than March 18, 2003 for the award of service connection for PTSD and entitlement to a TDIU rating on an extraschedular basis.  The Board will discuss each claim separately in its analysis below. 

Earlier Effective Date for Grant of Service Connection for PTSD

The Veteran seeks an effective date earlier than March 18, 2003 for the award of service connection for PTSD.  He contends that the effective date for the award of service connection for PTSD should be from 1999, the year that VA initially received his original claim for compensation for this disability.  See January 2015 Correspondence.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

Effective prior to March 2015, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. §
 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Also, effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  As service connection had not yet been established for this disability, treatment records do not constitute a claim, and this provision does not apply.  

The Board finds that the date of entitlement is December 2010.  In that month, the Veteran underwent a VA examination.  The examiner diagnosed PTSD and provided a nexus statement linking that PTSD to the Veteran's alleged in-service events.  Although earlier VA treatment records provided diagnoses of PTSD, they were not based on the Veteran's stressors.  Regardless even if those records were based on the Veteran's stressors and provided a sufficient nexus statement, the date of claim is March 12, 2003.  On that date, VA received a handwritten statement from the Veteran, dated March 10, 2003, reflecting an intent to file a claim for service connection for PTSD.  The Veteran specifically stated that he was putting in a claim for PTSD.  There was no prior communication regarding PTSD, to include within one year of service discharge.  Thus, the appropriate effective date is March 12, 2003.  Even considering if there was an earlier sufficient opinion, the date is the later of the two dates, and thus March 12, 2003, would still be the earliest date that can be assigned.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

Earlier Effective Date for TDIU

The Veteran seeks an effective date earlier than March 18, 2003 for the award of entitlement to TDIU.  Initially, the Board notes that a date of March 12, 2003 is warranted for TDIU, as TDIU was based primarily in part on the date that PTSD was service-connected.  

The law provides an exception to this general rule governing claims for increase. Specifically, if the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is factually ascertainable that the increase occurred, so long as the claim for the increased rating was received within a year of the date that the increase occurred.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  If the claim is not received within the year following the increase, then the effective date for increased rating would be the date of claim.  See Harper, 10 Vet. App. at 125; VAOPGCPREC 12-98.

Entitlement to a TDIU is raised when a Veteran undertakes following actions:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).

In certain instances, a TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Prior to March 12, 2003 but after May 1, 1999, the Veteran's service-connected disabilities combined for a 50% evaluation and were as follows:  left knee ACL reconstruction at 30%; right knee osteoarthritis at 10%, and left knee osteoarthritis at 10%.  Given the foregoing, the Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16 (a) for a TDIU prior to, March12, 2003 and the claim for an earlier effective date for a TDIU prior to March 12, 2003 must be considered under the criteria of 38 C.F.R. § 4.16(b).

Accordingly, the Board will consider the Veteran's TDIU claim on an extraschedular basis for the period prior to March 12, 2003.  The analysis is the same under either standard, as the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.

The Board itself cannot assign an extraschedular rating in the first instance. See Thun v. Shinseki, 572 F.3d 1366 (2009).  There is no restriction, however, on the Board's ability to review the adjudication of an extraschedular rating once the Director of Compensation Service, determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  In this case, the claim was referred to the Director, Compensation Service for consideration of extraschedular entitlement to a TDIU rating, and the Director considered the issue in March 2018.

The Director's March 2018 advisory opinion notes that the medical evidence prior to March 18, 2003 indicated moderate to severe problems due to the Veteran's service-connected PTSD.  In addition, according to the Director, none of the available medical evidence showed significant problems with the Veteran's service-connected knee disabilities that would have prevented employment for the time period of this review.  Overall, according to the Director, none of the available objective evidence supported the Veteran's contention that any of his service-connected disabilities, or a combination thereof, had prevented all types of gainful employment for the period prior to March 18, 2003. 

In this case, the Veteran is a high school graduate and last worked in September 1996 as a cook.  See VA Form 21-8940, received by VA in June 1999.  During a May 2003 VA examination, the Veteran reported having last worked as a carpenter in June 1998.  See May 2003 VA orthopedic examination report. 

VA treatment records, dated in early April and October 2001, pertinently reflect that the Veteran complained of left knee instability as often as four times a day even with the support of a hinged sports brace.  
VA treatment reports, dated in late December 2001, reflects that the Veteran had performed some janitorial work during the previous year.  In early November 2002, the Veteran's left knee instability was noted to have improved with the support of a brace.  During a May 2003 VA orthopedic examination, the VA physician opined that the Veteran's left knee instability had affected his functioning as a carpenter and a cook.  The VA physician opined that the left knee condition was such that it would impair hm from working and/or he would lose time from work.  The examiner noted that the Veteran's left knee "was so symptomatic and there is such tri-compartmental osteoarthritis 'that this man is presently a candidate for a total knee arthroplasty, in my opinion, despite his age of 40 years."  In a supplemental opinion, however, the VA physician clarified his previous opinion and stated that the Veteran was incapable of maintaining and sustaining employment that required climbing, squatting, bending, walking and standing more than two to four hours.  According to the VA physician, however, the Veteran would be able to perform desk or clerical type work with break time to allow stretching of his knees.  

In a May 2004 letter, the Veteran's treating psychiatrist and social worker collectively opined that the Veteran was "unable to participate in competitive employment" due to his PTSD.  

Although the Veteran did not meet the schedular requirement for TDIU prior to March 12, 2003, the Board finds that the VA examiner's opinion effectively indicates that the Veteran would be unable to conduct employment in the fields in which he had experience as was qualified for as a high school graduate- namely, janitor, cook, and carpenter.  Although the examiner later clarified that the Veteran would be able to conduct sedentary work, nothing in this Veteran's history suggests that he would be qualified for this kind of work.  Accordingly, entitlement to schedular TDIU is granted prior to March 12, 2003.


ORDER

An effective date of March 12, 2003, but no earlier, is granted for the award of service connection for PTSD.

TDIU on an extraschedular basis is granted for the period prior to March 12, 2003.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


